                                                         Case 2:19-cv-02137-VAP-MRW Document 35 Filed 05/31/19 Page 1 of 7 Page ID #:348




                                                            1   JULIE ARIAS YOUNG (State Bar No. 168664)
                                                                jyoung@yzllp.com
                                                            2   KAREN J. PAZZANI (State Bar No. 252133)
                                                            3   kpazzani@yzllp.com
                                                                YOUNG & ZINN LLP
                                                            4   1150 South Olive Street, Suite 1800
                                                            5   Los Angeles, California 90015
                                                                Telephone:(213) 362-1860
                                                            6   Facsimile: (213) 362-1861
                                                            7
                                                                Attorneys for Defendants
                                                            8   UNIVERSITY OF SOUTHERN CALIFORNIA,
                                                            9   GRETCHEN DAHLINGER MEANS, individually and in her
                                                                official capacity, and AINSLEY CARRY,
                                                           10   individually and in his official capacity
                                                           11
                                                           12                           UNITED STATES DISTRICT COURT
                   1150 SOUTH OLIVE STREET, SUITE 1800
                     LOS ANGELES, CALIFORNIA 90015




                                                           13            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
YOUNG & ZINN LLP




                                                           14
                                                                MATTHEW BOERMEESTER,                    Case No. 2:19-cv-02137-R-MRW
                                                           15
                                                           16              Plaintiff,                   JOINT REPORT FOLLOWING
                                                                                                        FED.R.CIV.P.26(F) CONFERENCE
                                                           17       v.
                                                           18
                                                                UNIVERSITY OF SOUTHERN
                                                           19   CALIFORNIA, GRETCHEN
                                                           20   DAHLINGER MEANS, individually
                                                                and in her official capacity, and Dr.
                                                           21   AINSLEY CARRY, individually and
                                                           22   in his official capacity,
                                                           23              Defendants.
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28

                                                                            JOINT REPORT FOLLOWING FED.R.CIV.P.26(F) CONFERENCE
                                                         Case 2:19-cv-02137-VAP-MRW Document 35 Filed 05/31/19 Page 2 of 7 Page ID #:349




                                                            1         Pursuant to Federal Rule of Civil Procedure 26(f), United States Central
                                                            2   District Court Local Rule (“L.R.”) 26-1, and the Court’s April 29, 2019 Order re:
                                                            3   Notice to Counsel, Plaintiff MATTHEW BOERMEESTER (“Plaintiff”), and
                                                            4   Defendants UNIVERSITY OF SOUTHERN CALIFORNIA, GRETCHEN
                                                            5   DAHLINGER MEANS, individually and in her official capacity, and AINSLEY
                                                            6   CARRY, individually and in his official capacity, (collectively “Defendants”) by
                                                            7   and through their respective counsel, submit this joint report following their Rule
                                                            8   26(f) conference. To the extent the parties were not able to reach agreement on any
                                                            9   topics, their separate positions are set forth below.
                                                           10
                                                           11   I.    BACKGROUND
                                                           12         On April 17, 2019, Defendants filed a Motion to Dismiss Plaintiff’s
                   1150 SOUTH OLIVE STREET, SUITE 1800
                     LOS ANGELES, CALIFORNIA 90015




                                                           13   Complaint Pursuant to FRCP 12(b)(6) Or, In The Alternative, Special Motion to
YOUNG & ZINN LLP




                                                           14   Strike The Fourth, Fifth, Sixth, and Seventh Claims For Relief Pursuant to CCP §
                                                           15   425.16 (“Motion to Dismiss”) (Dkt # 21). Defendants’ Motion to Dismiss is
                                                           16   scheduled to be heard on June 17, 2019.
                                                           17         Because Defendants’ Motion to Dismiss may result in the dismissal of all
                                                           18   claims, in the interest of conserving party resources and avoiding unnecessary legal
                                                           19   fees, the Parties agreed to discuss initial disclosures and a detailed discovery plan
                                                           20   after the Court rules on Defendants’ Motion to Dismiss. Thus, the Parties have
                                                           21   prepared a brief Joint Report and may seek leave to file an amended Joint Report
                                                           22   after the Court rules on Defendants’ Motion to Dismiss.
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                    1
                                                                            JOINT REPORT FOLLOWING FED.R.CIV.P.26(F) CONFERENCE
                                                         Case 2:19-cv-02137-VAP-MRW Document 35 Filed 05/31/19 Page 3 of 7 Page ID #:350




                                                            1   II.   RULE 26(F) REQUIREMENTS
                                                            2         A.     Rule 26(f)(3)(A) – What Changes Should Be Made In the
                                                            3                Timing, Form, Or Requirement For Disclosures Under Rule
                                                            4                26(a), Including A Statement Of When Initial Disclosures
                                                            5                Were Made Or Will Be Made.
                                                            6         The Parties propose no changes to the form or requirements for disclosure
                                                            7   under Rule 26(a). However, in light of Defendants’ pending Motion to Dismiss, the
                                                            8   Parties agree it is premature to exchange initial disclosures. If the Court does not
                                                            9   grant Defendants’ Motion to Dismiss, the Parties will meet and confer regarding a
                                                           10   deadline to exchange initial disclosures.
                                                           11
                                                           12         B.     Rule 26(f)(3)(B) – The Subjects On Which Discovery May Be
                   1150 SOUTH OLIVE STREET, SUITE 1800
                     LOS ANGELES, CALIFORNIA 90015




                                                           13                Needed, When Discovery Should Be Completed, And
YOUNG & ZINN LLP




                                                           14                Whether Discovery Should Be Conducted In Phases Or Be
                                                           15                Limited Or Focused On Particular Issues.
                                                           16         If this matter proceeds, the Parties agree that discovery will be needed on
                                                           17   their respective claims and defenses. However, in light of Defendants’ pending
                                                           18   Motion to Dismiss, the Parties have not yet developed a detailed discovery plan. If
                                                           19   the Court does not grant Defendants’ Motion to Dismiss, the Parties have agreed to
                                                           20   meet and confer to develop such a plan.
                                                           21
                                                           22         C.     Rule 26(f)(3)(C) – Any Issues About Disclosure Or Discovery
                                                           23                Of Electronically Stored Information, Including The Form
                                                           24                Or Forms In Which It Should Be Produced.
                                                           25         The parties do not anticipate any issues with regard to the discovery of
                                                           26   electronic information. If such information is requested, it will be provided in hard-
                                                           27   copy, print-out form, unless otherwise agreed.
                                                           28
                                                                                                    2
                                                                            JOINT REPORT FOLLOWING FED.R.CIV.P.26(F) CONFERENCE
                                                         Case 2:19-cv-02137-VAP-MRW Document 35 Filed 05/31/19 Page 4 of 7 Page ID #:351




                                                            1         D.     Rule 26(f)(3)(D) – Any Issues About Claims Of Privilege Or
                                                            2                Of Protection As Trial-Preparation Materials, Including – If
                                                            3                The Parties Agree On A Procedure To Assert These Claims
                                                            4                After Production – Whether To Ask The Court To Include
                                                            5                Their Agreement In An Order.
                                                            6         Pursuant to FRCP 26(f)(4), the Parties may enter into a stipulated protective
                                                            7   order to protect the confidentiality of certain information that may be produced in
                                                            8   discovery.
                                                            9
                                                           10         E.     Rule 26(f)(3)(E) – What Changes Should Be Made In The
                                                           11                Limitation On Discovery Imposed Under These Rules Or By
                                                           12                Local Rule, And What Other Limitations Should Be
                   1150 SOUTH OLIVE STREET, SUITE 1800
                     LOS ANGELES, CALIFORNIA 90015




                                                           13                Imposed.
YOUNG & ZINN LLP




                                                           14         At this time, the Parties do not believe that any changes or limitations to
                                                           15   discovery should be made. However, in light of Defendants’ pending Motion to
                                                           16   Dismiss, the Parties have not yet developed a detailed discovery plan. If the Court
                                                           17   does not grant Defendants’ Motion to Dismiss, the Parties have agreed to meet and
                                                           18   confer to develop such a plan.
                                                           19
                                                           20         F.     Rule 26(f)(3)(F) – Any Other Orders That The Court Should
                                                           21                Issue Under Rule 26(c) Or Under Rule 16(b) And (c).
                                                           22         Pursuant to FRCP 26(f)(4), the Parties may enter into a stipulated protective
                                                           23   order to protect the confidentiality of certain information that may be produced in
                                                           24   discovery. Other than such an order, the parties do not propose any other orders be
                                                           25   entered by the Court under FRCP 26(c) or 16(b) at this time. However, in light of
                                                           26   Defendants’ pending Motion to Dismiss, the Parties have not yet developed a
                                                           27   detailed discovery plan. If the Court does not grant Defendants’ Motion to Dismiss,
                                                           28
                                                                                                     3
                                                                             JOINT REPORT FOLLOWING FED.R.CIV.P.26(F) CONFERENCE
                                                         Case 2:19-cv-02137-VAP-MRW Document 35 Filed 05/31/19 Page 5 of 7 Page ID #:352




                                                            1   the Parties have agreed to meet and confer to develop such a plan.
                                                            2
                                                            3   III.   LOCAL RULE REQUIREMENTS
                                                            4          A.    Complex Case [L.R. 26-1(a)].
                                                            5          The parties do not believe that this is a complex case or that the Manual for
                                                            6   Complex Litigation is necessary to adjudicate this action.
                                                            7
                                                            8          B.    Motion Schedule [L.R. 26-1(b)].
                                                            9          Depending on the Court’s ruling on Defendants’ Motion to Dismiss and, if
                                                           10   applicable, the results of discovery, the Parties may file Motions for Summary
                                                           11   Judgment or Partial Summary Judgment. Any Motion for Summary Judgment or
                                                           12   Partial Summary Judgment shall be heard no later than 45 days before trial. The
                   1150 SOUTH OLIVE STREET, SUITE 1800
                     LOS ANGELES, CALIFORNIA 90015




                                                           13   briefing schedule for any such motion shall be set by the applicable section(s) of the
YOUNG & ZINN LLP




                                                           14   Federal Rules of Civil Procedure.
                                                           15
                                                           16          C.    Settlement [L.R. 26-1(c)].
                                                           17          The Parties have not yet discussed settlement. If the Court does not grant
                                                           18   Defendants’ Motion to Dismiss, the Parties have agreed to meet and confer to select
                                                           19   an ADR Procedure consistent with L.R. 16-15.4.
                                                           20
                                                           21          D.    Trial Estimate [L.R. 26-1(d)].
                                                           22          The Parties have not yet agreed on a trial estimate. The Court’s ruling on
                                                           23   Defendants’ Motion to Dismiss may inform the Parties’ discussions regarding the
                                                           24   anticipated length of trial.
                                                           25
                                                           26          E.    Additional Parties [L.R. 26-1(e)].
                                                           27          Plaintiff does not anticipate adding any additional parties at this time.
                                                           28
                                                                                                     4
                                                                             JOINT REPORT FOLLOWING FED.R.CIV.P.26(F) CONFERENCE
                                                         Case 2:19-cv-02137-VAP-MRW Document 35 Filed 05/31/19 Page 6 of 7 Page ID #:353




                                                            1         F.     Expert Witnesses [L.R. 26-1(f)].
                                                            2         The Parties have not yet discussed expert disclosures. If the Court does not
                                                            3   grant Defendants’ Motion to Dismiss, the Parties have agreed to meet and confer to
                                                            4   develop a discovery plan.
                                                            5
                                                            6
                                                            7   DATED: May 31, 2019                 MARK M. HATHAWAY
                                                            8                                       JENNA E. EYRICH
                                                                                                    HATHAWAY PARKER
                                                            9
                                                           10
                                                                                                    By: /s/ Mark M. Hathaway
                                                           11                                           MARK M. HATHAWAY
                                                           12                                           Attorneys for Plaintiff
                   1150 SOUTH OLIVE STREET, SUITE 1800
                     LOS ANGELES, CALIFORNIA 90015




                                                                                                        MATTHEW BOERMEESTER
                                                           13
YOUNG & ZINN LLP




                                                           14
                                                           15   DATED: May 31, 2019                 JULIE ARIAS YOUNG
                                                                                                    KAREN J. PAZZANI
                                                           16
                                                                                                    YOUNG & ZINN LLP
                                                           17
                                                           18
                                                                                                    By: /s/ Karen J. Pazzani**
                                                           19                                          KAREN J. PAZZANI
                                                           20                                          Attorneys for Defendants
                                                                                                       UNIVERSITY OF SOUTHERN
                                                           21                                          CALIFORNIA, GRETCHEN DAHLINGER
                                                           22                                          MEANS, individually and in her official
                                                                                                       capacity, and AINSLEY CARRY, individually
                                                           23                                          and in his official capacity
                                                           24
                                                           25         **Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that all other

                                                           26   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s

                                                           27   content and have authorized the filing.

                                                           28
                                                                                                    5
                                                                            JOINT REPORT FOLLOWING FED.R.CIV.P.26(F) CONFERENCE
                                                         Case 2:19-cv-02137-VAP-MRW Document 35 Filed 05/31/19 Page 7 of 7 Page ID #:354




                                                            1                             CERTIFICATE OF SERVICE
                                                            2         I am a citizen of the United States and employed in Los Angeles County,
                                                                California. I am over the age of 18 and not a party to the within action. My
                                                            3
                                                                business address is 1150 South Olive Street, Suite 1800, Los Angeles, California
                                                            4   90015.
                                                            5          On May 31, 2019, I hereby certify that I electronically filed the foregoing
                                                                document described/listed below with the Clerk of the Court for the United States
                                                            6   District Court, Central District of California. Participant(s) in the case who are
                                                            7   registered users will be served by the CM/ECF system JOINT REPORT
                                                                FOLLOWING FED.R.CIV.P.26(F) CONFERENCE
                                                            8
                                                            9    Mark Hathaway, Esq.                            Representing Plaintiff
                                                           10    Jenna E. Parker, Esq.                          MATTHEW BOERMEESTER
                                                                 HATHAWAY PARKER
                                                           11    445 S. Figueroa Street, 31st Floor
                                                           12    Los Angeles, CA 90071
                   1150 SOUTH OLIVE STREET, SUITE 1800




                                                                 Tel.: (213) 529-9000
                     LOS ANGELES, CALIFORNIA 90015




                                                           13    Email: mark@hathawayparker.com
YOUNG & ZINN LLP




                                                           14    Email: jenna@hathawayparker.com

                                                           15    Andrew T. Miltenberg, Esq.                     Representing Plaintiff
                                                           16    Stuart Bernstein, Esq.                         MATTHEW BOERMEESTER
                                                                 Tara J. Davis, Esq.
                                                           17    NESENOFF & MILTENBERG LLP
                                                           18    363 Seventh Avenue, Fifth Floor
                                                                 New York, New York 10001
                                                           19    Tel.: (212) 736-4500
                                                           20    Email: amiltenberg@nmllplaw.com
                                                                 Email: sbernstein@nmllplaw.com
                                                           21    Email: tdavis@nmllplaw.com
                                                           22
                                                           23
                                                                      I declare that I am employed in the office of a member of the bar of this court
                                                           24   at whose direction the service was made.
                                                           25         Executed on May 31, 2019, at Los Angeles, California.
                                                           26                                          /s/ Karen J. Pazzani
                                                           27                                           Karen J. Pazzani
                                                           28
                                                                                                       6
                                                                                             CERTIFICATE OF SERVICE
